Carlisle, J.
Where, following his conviction on November 8, 1956, in the Criminal Court of Fulton County, for the sale of liquor on the Sabbath, the defendant petitions the Superior Court of Fulton County for certiorari which is sanctioned on December 8, 1956, and it appears that the requisite certiorari bond was not executed until December 10th, or ever approved by the proper officer, the superior court does not err in overruling the petition for certiorari. Gillespie v. Mayor &c. of Macon, 19 Ga. App. 1 (90 S. E. 970), and citations; Parks v. City of Ellijay, 47 Ga. App. 7 (169 S. E. 263), and citations.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.